Exhibit 10.10
 
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS AGREEMENT. THE
COPY FILED HEREWITH OMITS THE INFORMATION SUBJECT TO THE CONFIDENTIALITY
REQUEST. A COMPLETE VERSION OF THIS AGREEMENT HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


 
AMENDMENT TO
 
PURCHASE AND PATENT ASSIGNMENT AGREEMENT
 
BETWEEN:
 
VALENT TECHNOLOGIES LLC
 
(“Valent”)
 
AND:
 
DEL MAR PHARMACEUTICALS (BC) LTD.
 
(“DelMar”)
 


 
WHEREAS:
 
A.  
DelMar has entered into a letter of intent with Berry Only, Inc. (BRRY), a
public company, and engaged the services of an investment banker to undertake a
Reverse Take-Over and financing that will result in DelMar becoming a publicly
traded company under which BRRY shall change its name to DelMar Pharmaceuticals,
Inc.;

 
B.  
The investment banker has requested that the Parties amend the Agreement and the
Parties have agreed to enter into this Amendment to record the terms on which
the Agreement shall be amended, in accordance with Article 11.8 of the
Agreement; and

 
C.  
All capitalized terms not defined herein have the meaning ascribed thereto in
the Purchase and Patent Assignment Agreement dated September 20, 2010.

 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
in this Agreement and other good and valuable consideration (the receipt and
sufficiency of which is acknowledged) the Parties agree as follows:
 
1.  
The Royalty under Article 4.1 of the Agreement shall be reduced to [*].  For
clarity, Article 4.1 shall read: “On a Product-by-Product and country-by-country
basis, during the applicable Royalty Term, Del Mar will pay Valent royalties
based upon the Net Sales by Del Mar and its Affiliates for each
product.  Subject to Section 4.4, the royalty rate for each Product and on a
Product-by-Product basis for Net Sales made by Del Mar and its Affiliates will
be [*].

 


  1
 

--------------------------------------------------------------------------------

 
 
2.  
The reduction in the royalty under Article 4.1 of the Agreement shall be subject
to the following terms and conditions:

 
A.
The Closing of the financing and Reverse Take Over transaction.

 
B. 
The issuance of 1,150,000 shares of Berry Only, Inc. (or DelMar Pharmaceuticals,
Inc. following the name change) to Valent.

 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the 21st day of January, 2013, by their duly authorized representatives.
 

VALENT TECHNOLOGIES, LLC        DEL MAR PHARMACEUTICALS (BC) LTD.              
       
/s/Dennis Brown  
   
/s/ Jeffrey Bacha
 
Dennis Brown  
   
Jeffrey Bacha, President & CEO
 
 
   
 
 

 
 
 
 
2